Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/20 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “in response to receipt of the user input, transmitting a request for a user requested function from the set-top box, over the network, and to the server for remote control data that includes at least one remote control data file listing functions performed by the remotely controllable device and corresponding remote control signals wherein the remote control information comprises controllable device index and code associated with the user-requested function, which can then be understood by the set-top box by virtue of the configuration file downloaded and stored previously”. The relevant paragraphs of the specification discloses “In response to user interaction with computing device 150 then sends, at step 208, the remote control information over network 110 to media device 120. The remote control information may have a variety of formats and content, depending upon the nature of the associated controllable device 130. In one embodiment, for example, the remote control information includes controllable device index and code associated with the requested function” (see, Para. [0023] of the published document of the instant application US 20160187862), the specification, at most, supports “in response to receipt of the user input, transmitting remote control information from the computing device to the set-top box, wherein the remote control information comprises controllable device index and code associated with the user-requested function, which can then be understood by the set-top box by virtue of the configuration file downloaded and stored previously”, there is no support for “in response to receipt of the user input, transmitting a request for a user requested function from the set-top box, over the network, and to the server for remote control data that includes at least one remote control data file listing functions performed by the remotely controllable device and corresponding remote control signals wherein the remote control information comprises controllable device index and code associated with the user-requested function, which can then be understood by the set-top box by virtue of the configuration file downloaded and stored previously” as recited in claim 1.
Claim 9 recites “in response to receipt of user input, transmit a request for a user-requested function by specifying via the user input a make and model of the remotely controllable device”, the most relevant paragraph in the specification discloses “That is, media device 120 may present a "wizard" or other interactive user interface that allows 
Claims 2-3, 5-8, 10-12 and 14-16, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the remote control information" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3 and 5-8, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. US PG Publication 20100169945 (hereinafter Kennedy) in view of Sakao 

In regards to claim 1, Kennedy discloses: 
A home automation method for operating a remotely controllable device from a computing device, which communicates with a set-top box…over a network [[Kennedy, FIG. 1, Para. 25 & Para. 40] “Virtual buttons 111 may be selected by maneuvering a cursor over the desired virtual button 111 via the control device 130, by highlighting the virtual button 111, or any other way that allows the user to identify and/or select the desired virtual button 111. In response to the user selecting a specific virtual button 111, the set-top box 120 may process the command and determine the target electronic component, to which the command corresponds. The control device 130 may communicate with the set-top box 120 through a wired or a wireless connection.” Wherein, it is interpreted that a computing device (130/115) is configured to communicate with a set-top box (120) over a network] the home automation method comprising:
requesting, by the set-top box, configuration data, to request a configuration file to download and to store at the set-top box [[Kennedy, see Para. 30 for the set-top box requesting for look-up table (i.e. configuration data)]];
in response to receipt by user input, of initiating a home controller mode at the computing device and selecting the remotely controllable device to control at the computing device [[Kennedy, FIG. 2 & Para. 45] “The set-top box 120 may receive a request to communicate to and/or to control another component, such as the sound  The information for displaying the virtual device may be downloaded on one set-top box. The information for displaying the virtual remote may be provided by one set-top box. In one example, the virtual remote may be viewed via a virtualization of the display output from the set-top box using a computing system that may employ place shifting software such as Sony's LocationFree.TM., Sling Media's Sling Player.TM. and so on.” Wherein, it is interpreted that the graphical components of the virtual remote controllable device (110) are specified by graphics files residing at a server and are downloadable by the computing device (i.e. television)]
in response to receipt of the user input, transmitting a request for a user requested function from the set-top box, over the network, and to the server for remote control data that includes at least one remote control data file listing functions performed by the remotely controllable device and corresponding remote control signals; [[Kennedy, FIG. 1 & Para. 30-31] “A user [may] download the information from the 
storing the at least one remote control data file, when received from the server, in a memory of the set-top box; [[Kennedy, FIG. 1 & Para. 30] “The control information may be stored in the memory of the set-top box 120, downloaded via a network as needed”]
further receiving, at the computing device user input regarding performance of a function by the remotely controllable device; [[Kennedy, FIG. 1, Para. 25 & Para. 40] “A control device 130 may operate in the environment 100. The control device 130 may be alternatively referred to herein as a "remote control" or a "remote." The control device 130 may be a cell phone, a track pad incorporated into a computing system, a dedicated device for controlling the set-top box 120.  The control device 130 need not be in the line of sight of the set-top box 120 and may be located anywhere that permits communication with the set-top box. Virtual buttons 111 may be selected by 
in response to receipt of the user input by the computing device, transmitting remote control information from the computing device, over the network, [[Kennedy, FIG. 1 & Para. 25] “The control device 130 may communicate with the set-top box 120 through a wired or a wireless connection. The control device 130 need not be in the line of sight of the set-top box 120 and may be located anywhere that permits communication with the set-top box.” Wherein, it is interpreted that in response to the user input (i.e. at the computing device 130) the remote control information/command is transmitted from the computing device (130) over a wired or wireless network (i.e. in route to the set-top box)] and to the set top box specifying the user-requested function; and [[Kennedy, FIG. 1 & Para. 40] “In response to the user selecting a specific virtual button 111, the set-top box 120 may process the command and determine the target electronic component, to which the command corresponds.”] wherein the remote control information comprises controllable device index and code associated with the user-requested function, which can then be understood by the set-top box by virtue of the configuration file downloaded and stored previously [[ Kennedy, see Para. 30-31 and 40-41 for the set-top box utilizing the look-up table that was previously downloaded and stored, wherein the look-up table having arrays (i.e. indexes) and codes].

But Kennedy is not generally concerned with graphical components that are downloadable only when needed for a user requested function 
However, Sakao discloses: 
graphical components that are downloadable by a computing device only when needed for a user-requested function [[Sakao, FIG. 6, FIG. 12A, Col. 20; lines 64-67 & Col. 21; lines 1-10] “The user touches the remote-controller key K7 to select the operation screen. By this selection, for example, the remote-controller build-up data Drc is read from the EEPROM204 and wirelessly transferred from the base station 101 to the display unit 102 at step G3.” Wherein, it is interpreted that graphical components 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Sakao’s graphical component download principles into the home automation principles taught by Kennedy would result in a home automation system that can easily acquire remote control build up data for newly added remote controllable equipment; thus it is possible to remotely control even a newly added remote controllable device based on the latest remote operation data and easily realize inter-instrument synergy remote control [Sakao, Col. 22; lines 6-20]
The combination of Kennedy and Sakao does not explicitly disclose requesting configuration data based on user interaction with a user interface. However, Haubrich in an analogous art discloses requesting configuration data based on user interaction with a user interface (Haubrich, [0077]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Haubrich’s requesting configuration data based on user interaction with a user interface into the above combination of Kennedy and Sakao. The modification would be obvious because one of the ordinary skill in the art would want to provide an efficient method to program the universal control by downloading the configuration data based on user’s input of model/make of the device to be controlled (Haubrich, see [0015], [0020] and [0077]).


The combination further discloses:
wherein the remote control signal is an infrared light signal [[Kennedy, FIG. 1 & Para. 16] “The set-top box may control one or more electronic components by communicating such information directly to the components. Such information may be transmitted from the set-top box to the components wirelessly, for example, by an infrared or radio frequency signal.” Wherein, it is interpreted that the remote control communications/signals may be infrared light signals.]

In regards to claim 5, the combination of Kennedy, Sakao and Haubrich disclose the limitations of claim 1 as outlined above: 
The combination further discloses:
further including displaying, via the set-top box, the skin files comprising: at least a graphical depiction of the virtual remote controllable device based on configuration data, transmitted from a configuration server, over the network, and to the set-top box [[Kennedy, Para. 28 & Para. 30] “The television 115 may receive a signal from the set-top box 120, through the interface, to display the virtual device 110 on the screen so that the user may view the available options provided by the virtual device 110 and interact therewith. Information stored on the set-top box 120 may be initially stored on a local, remote or distal server, thus allowing a user to download the information from the server instead of manually transferring the control information for each component, one component at a time, in groupings thereof, or in bulk.” Wherein, it is interpreted that skin 

In regards to claim 7, the combination of Kennedy, Sakao and Haubrich disclose the limitations of claim 1 as outlined above: 
The combination further discloses:
further comprising transmitting configuration data from a configuration server, over the network, and to the computing device; [[Sakao, FIG. 6, FIG. 12A, Col. 20; lines 64-67 & Col. 21; lines 1-10] “The user touches the remote-controller key K7 to select the operation screen. By this selection, for example, the remote-controller build-up data Drc is read from the EEPROM204 and wirelessly transferred from the base station 101 to the display unit 102 at step G3.” Wherein, it is interpreted that configuration data (i.e. Drc) is transmitted from a configuration server (101) over a wireless network to the computing device (102)] wherein the configuration data specifies the graphical user interface for controlling the remotely controllable device. [[Sakao, FIG. 3, Col. 20; lines 64-67 & Col. 21; lines 1-10, Col. 21; lines 26-27] “Remote-controller build-up data Drc is read, to cause an image that schematically represents a remote controller, which is one example of the remote-operation screen, to be displayed at, for example, a right end of the motion-picture display area 23 of the liquid crystal display portion 125 at step G4. The DVD equipment can be controlled by the display unit 102.” Wherein, it is interpreted 

Claims 9-12 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Sakao in view of Malone et al. US PG Publication 20090102983 (hereinafter Malone) further in view of Haubrich:

In regards to claim 9, Kennedy discloses: 
A home automation system comprising:
a computing device coupled to a network; [[Kennedy, FIG. 1 & Para. 25] “The control device 130 may be alternatively referred to herein as a "remote control" or a "remote." The control device 130 may be a cell phone, a track pad incorporated into a computing system, a dedicated device for controlling the set-top box 120. The control device 130 may communicate with the set-top box 120 through a wired or a wireless connection.” Wherein, it is interpreted that the control device 130 is the computing device coupled to a (wireless or wired) network connection.]
a remotely controllable device configured to receive remote control signals; and [[Kennedy, FIG. 1 & Para. 31] “The security system 141, the fan 142 and the sound system 140 may all have individual dedicated remote controls. Commands corresponding to functionality of each of the remote controls of the security system 141, the fan 142 and the sound system 140 may all be downloaded onto the set-top box 120.” Wherein, it is interpreted that the devices 140, 141, 142 are remotely controllable devices configured to receive remote control signals.]

wherein the set-top box is configured to:
request configuration data, to request a configuration file to download and to store at the set-top box [[Kennedy, see Para. 30-31]], 
request transmission of at least one remote control data file from the configuration server in response [[Kennedy, FIG. 1 & Para. 30-31] “A user [may] download the information from the server [onto the set-top box 120]. The control information for each component and its corresponding virtual may be stored in various ways including a look-up table. The control commands may include particular electromagnetic wavelengths (or modulations thereof) that may be recognized and/or 
initiate a home controller mode at the computing device and select the remotely controllable device to control at the computing device [[Kennedy, FIG. 2 & Para. 45] “The set-top box 120 may receive a request to communicate to and/or to control another component, such as the sound system 140, from the control device 130. After the set-top box 120 receives the request, the set-top box 120 may wirelessly communicate the corresponding command by radio frequency and/or infrared signal to the control device 130.” Wherein, it is interpreted that in response to receipt of user input (i.e. at a control device 130) a home controller mode is initiated (i.e. a mode that permits a user to select a device) and selecting a remotely controllable device (i.e. a user request to control another component) to control at the computing device (130)] wherein the computing device requests skin files and [[Kennedy, FIG. 1, Para. 25 & Para. 47] “The set-top box 120 may send a signal to the control device 130 so that the control device may communicate directly with the sound system 140. For example, a user may be located in a remote location such as a different building and may view the virtual device via an IP connection to the set-top box 120. The user may select an option from the virtual 

receive, at the set-top box, remote control information specifying a user-requested function to be performed by the remotely controllable device; and [[Kennedy, FIGS. 1-2 & Para. 40] “Virtual buttons 111 may be selected by maneuvering a cursor over the desired virtual button 111 via the control device 130, by highlighting the virtual button 111, or any other way that allows the user to identify and/or select the desired virtual button 111. In response to the user selecting a specific virtual button 111, the set-top box 120 may process the command and determine the target electronic component, to which the command corresponds.” Wherein, it is interpreted that the set-top box receives remote control information (i.e. command) and uses the information to determine a user-requested function to be performed by the remotely controllable device.]

But Kennedy is not generally concerned with graphical components that are downloadable only when needed for a user requested function 
However, Sakao discloses: 

graphical components that are downloadable by a computing device only when needed for a user-requested function [[Sakao, FIG. 6, FIG. 12A, Col. 20; lines 64-67 & Col. 21; lines 1-10] “The user touches the remote-controller key K7 to select the operation screen. By this selection, for example, the remote-controller build-up data Drc is read from the EEPROM204 and wirelessly transferred from the base station 101 to the display unit 102 at step G3.” Wherein, it is interpreted that graphical components (i.e. Drc) are downloadable by a computing device (102) only when needed for a user requested function (i.e. a user desire to remote control a device/a push of button K7)]
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Sakao’s graphical component download principles into the home automation principles taught by Kennedy would result in a home automation system that can easily acquire remote control build up data for newly added remote controllable equipment; thus it is possible to remotely control even a newly added remote controllable device based on the latest remote operation data and easily realize inter-instrument synergy remote control [Sakao, Col. 22; lines 6-20]
But the combination is not generally concerned with a user initiating the home controller mode while viewing media content on a display of the computing device 

wherein the user can initiate the home controller mode while viewing media content on a display of the computing device; [[Malone, FIG. 1B, FIGS. 3-4, Para. 33 & Para. 36-37] “The media device 110 illustrated in FIGS. 1A-B generally provides an interface, such as a full-screen multi-level user interface, on the display 120 for users (or viewers) to interact with the media device 110 to control device 110 and/or any devices connected with it. Users may interact with media device 110 through any sorts of input devices such as remote control 160. Users may select (or access) an item of interest by navigating (or gesturing) to the direction indicated by the spatial location of the item. For example, if the user intends to select the item displayed above the video window, he or she may gesture "up" using the buttons on the remote control 160 (e.g., pressing an "up" arrow or a "direction up" button). The top-level user interface may include more than four items spatially arranged around the video window. For example, the top-level user interface may include eight menu items displayed on the four sides (up, down, left, right) and the four corners (top-left, bottom-left, top-right, bottom-right). Other spatial arrangements (e.g., using any sort of row/column, circular, octagonal, or other arrangement) could also be formulated.” Wherein, it is interpreted that the computing device is the remote control (160), device (110) and display (120) [See FIG. 1B].  Wherein, it is interpreted that a home controller mode (i.e. enabling selection of a menu button) can be initiated (by user input via remote control 160) on the display (graphical user interface 120) of the computing device while the steaming media is still displayed on the GUI as exemplary illustrated in FIGS. 3 & 4, for example.]
[Malone, Background & Para. 35] 
The combination of Kennedy, Sakao and Malone does not explicitly disclose request configuration data based on user interaction with a user interface to request a configuration file, in response to receipt of user input, transmit a request for a user-requested function by specifying via the user input a make and model of the remotely controllable device. 
However, Haubrich in an analogous art discloses request configuration data based on user interaction with a user interface to request a configuration file, in response to receipt of user input, transmit a request for a user-requested function by specifying via the user input a make and model of the remotely controllable device (Haubrich, [0077]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Haubrich’s requesting configuration data based on user interaction with a user interface into the above combination of Kennedy, Sakao and Malone. The modification would be obvious because one of the ordinary skill in the art would want to provide an efficient 

In regards to claim 10, the combination of Kennedy, Sakao, Malone and Haubrich disclose the limitations of claim 9 as outlined above: 
The combination further discloses:
wherein the remote control signal is an infrared light signal [[Kennedy, FIG. 1 & Para. 16] “The set-top box may control one or more electronic components by communicating such information directly to the components. Such information may be transmitted from the set-top box to the components wirelessly, for example, by an infrared or radio frequency signal.” Wherein, it is interpreted that the remote control communications/signals may be infrared light signals.]

In regards to claim 11, the combination of Kennedy, Sakao, Malone and Haubrich disclose the limitations of claim 9 as outlined above: 
The combination further discloses:
display placeshifted media content provided from the set-top box as a streaming transmission over the network; and [[Malone, FIG. 1 & Para. 19-21] “Placeshifting device 130 is able to receive a media stream from one or more sources (e.g., receiver 175, DVR 180, DVD player 170 and/or the like), to convert the received media stream to a format that is compatible with the network, and to transmit the "place shifted" media stream over network to a remote player such as a player associated with a mobile 
in response to user input received at the computing device while displaying the placeshifted media content, during the home controller mode of the computing device allow operation via the graphical user interface for presentation on the display of the computing device.  [[Malone, FIG. 1B, FIGS. 3-4, Para. 33 & Para. 36-37] “The media device 110 illustrated in FIGS. 1A-B generally provides an interface, such as a full-screen multi-level user interface, on the display 120 for users (or viewers) to interact with the media device 110 to control device 110 and/or any devices connected with it. Users may interact with media device 110 through any sorts of input devices such as remote control 160. Users may select (or access) an item of interest by navigating (or gesturing) to the direction indicated by the spatial location of the item. For example, if the user intends to select the item displayed above the video window, he or she may gesture "up" using the buttons on the remote control 160 (e.g., pressing an "up" arrow or a "direction up" button). The top-level user interface may include more than four items spatially arranged around the video window. For example, the top-level user interface may include eight menu items displayed on the four sides (up, down, left, right) and the four corners (top-left, bottom-left, top-right, bottom-right). Other spatial arrangements (e.g., using any sort of row/column, circular, octagonal, or other arrangement) could also be formulated.” Wherein, it is interpreted that the computing 
wherein the user of the computing device can manipulate the graphical components of the graphical user interface to select or identify media programs for streaming to the computing device [[Malone, FIG. 5 & Para. 47-48] “The vertical list as shown also displays items above and below the current item by their titles. In this embodiment the user can navigate to the items displayed above the current item by providing an "up" indication, and to items below by providing a "down" indication on the remote control. The user interface may display additional items and hide existing items as the user scrolls up or down the vertical list. In response to the appropriate input from the user (e.g., depressing an "OK" button on remote 160), the media device 110 plays the video program of the current item in the vertical list on the display 120, as illustrated in the screen shot in FIG. 6.” Wherein, it is interpreted that the user of the computing device (160, 110 & 120) can manipulate graphical components (i.e. displayed titles) of the graphical user interface (120) to select or identify media programs for streaming on the computing device]
allowing remote operation of the remotely controllable device [[Kennedy, FIGS. 1-2, Para. 33 & Para. 40] “The control device 130 may allow a user to select an option from the virtual device 110, thus, controlling one or multiple components. The virtual 

In regards to claim 12, the combination of Kennedy, Sakao, Malone and Haubrich disclose the limitations of claim 9 as outlined above: 
The combination further discloses:
wherein the computing device is configured to receive configuration data from the configuration server over the network, [[Sakao, FIG. 6, FIG. 12A, Col. 20; lines 64-67 & Col. 21; lines 1-10] “The user touches the remote-controller key K7 to select the operation screen. By this selection, for example, the remote-controller build-up data Drc is read from the EEPROM204 and wirelessly transferred from the base station 101 to the display unit 102 at step G3.” Wherein, it is interpreted that configuration data (i.e. Drc) is transmitted from a configuration server (101) over a wireless network to the computing device (102)] the configuration data defining the virtual controllable remote presented at the computing device and which a user interacts to remotely operate the remotely controllable device [[Sakao, FIG. 3, Col. 20; lines 64-67 & Col. 21; lines 1-10, Col. 21; lines 26-27] “Remote-controller build-up data Drc is read, to cause an image that schematically represents a remote controller, which is one example of the remote-operation screen, to be displayed at, for example, a right end of the motion-picture 

In regards to claim 15, the combination of Kennedy, Sakao, Malone and Haubrich disclose the limitations of claim 9 as outlined above: 
The combination further discloses:
wherein the computing device is configured to receive configuration data for the remotely controllable device transmitted from the configuration server over the network, [[Sakao, FIG. 6, FIG. 12A, Col. 20; lines 64-67 & Col. 21; lines 1-10] “The user touches the remote-controller key K7 to select the operation screen. By this selection, for example, the remote-controller build-up data Drc is read from the EEPROM204 and wirelessly transferred from the base station 101 to the display unit 102 at step G3.” Wherein, it is interpreted that configuration data (i.e. Drc) is transmitted from a configuration server (101) over a wireless network to the computing device (102)] the configuration data specifying a graphical user interface for controlling the remotely controllable device [[Sakao, FIG. 3, Col. 20; lines 64-67 & Col. 21; lines 1-10, Col. 21; lines 26-27] “Remote-controller build-up data Drc is read, to cause an image that schematically represents a remote controller, which is one example of the remote-operation screen, to be displayed at, for example, a right end of the motion-picture display area 23 of the liquid crystal display portion 125 at step G4. The DVD equipment 

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Bennett et al. US PG Publication 20070124772 (hereinafter Bennett) in view of Sakao in view of Malone further in view of Haubrich:

In regards to claim 21, Kennedy discloses: 
A set-top box comprising:
a network interface enabling communication with a configuration server over a network; [[Kennedy, FIG. 1 & Para. 30] “The information stored on the set-top box 120 may be initially stored on a local, remote or distal server, thus allowing a user to download the information from the server.” Wherein, it is interpreted that a network interface (i.e. port) enables the set-top box (120) to communicate with a configuration server]
a remote control transmitter configured to transmit wireless signals to a remotely controllable device; and [[Kennedy, FIG. 1 & Para. 16] “The set-top box may control one or more electronic components by communicating such information to the components. Such information may be transmitted from the set-top box to the components wirelessly, for example, by an infrared or radio frequency signal. Wherein, it is interpreted that the set-top box (120) includes a transmitter.” Wherein, the components (140, 141 and 142) are the remotely controllable device(s)]

request configuration data, to request a configuration file to download and to store at the set-top box [[Kennedy, see Para. 30-31]], 
in response to user input, initiate a home controller mode at the computing device and select the remotely controllable device to control at the computing device [[Kennedy, FIG. 2 & Para. 45] “The set-top box 120 may receive a request to communicate to and/or to control another component, such as the sound system 140, from the control device 130. After the set-top box 120 receives the request, the set-top box 120 may wirelessly communicate the corresponding command by radio frequency and/or infrared signal to the control device 130.” Wherein, it is interpreted that in response to receipt of user input (i.e. at a control device 130) a home controller mode is initiated (i.e. a mode that permits a user to select a device) and selecting a remotely controllable device (i.e. a user request to control another component) to control at the computing device (130)] the computing device requests skin files and [[Kennedy, FIG. 1, Para. 25 & Para. 47] “The set-top box 120 may send a signal to the control device 130 so that the control device may communicate directly with the sound system 140. For example, a user may be located in a remote location such as a different building and may view the virtual device via an IP connection to the set-top box 120. The user may select an option from the virtual device such as change the sound system volume. The control device 130 may be a cell phone, a track pad incorporated into a computing system, a dedicated device for controlling the set-top box 120 and so on.” Wherein, it is interpreted that the computing device (130/115) via a user input requests skin files (i.e. graphical elements)] then presents a virtual remote controllable device with graphical 
in response to receipt of the user input, transmit a request from the set-top box, over the network, and to the server for at least one remote control data file listing functions performed by the remotely controllable device and corresponding remote control signals; [[Kennedy, FIG. 1 & Para. 30-31] “A user [may] download the information from the server [onto the set-top box 120]. The control information for each 
store, in memory, the at least one remote control data file, when received from the server, in a memory of the set-top box; [[Kennedy, FIG. 1 & Para. 30] “The control information may be stored in the memory of the set-top box 120, downloaded via a network as needed”]
receive, via the network interface, remote control information specifying a user-requested function to be performed by the remotely controllable device; and [[Kennedy, FIGS. 1-2 & Para. 40] “Virtual buttons 111 may be selected by maneuvering a cursor over the desired virtual button 111 via the control device 130, by highlighting the virtual button 111, or any other way that allows the user to identify and/or select the desired virtual button 111. In response to the user selecting a specific virtual button 111, the set-top box 120 may process the command and determine the target electronic component, to which the command corresponds.” Wherein, it is interpreted that the set-top box receives remote control information (i.e. a user desired command/function at the 
in response to receipt of the remote control information: (i) determine, from the remote control information and the remote control data file, a remote control signal corresponding to the user-requested function by use of a previously downloaded configuration file to look up a code associated with the user-requested function and then determine a correct control command of the remote control signal of the user-requested function; [[Kennedy, FIG. 1, Para. 16 & Para. 40] “In response to the user selecting a specific virtual button 111, the set-top box 120 may process the command and determine the target electronic component, to which the command corresponds. The set-top box 120 may use a look-up table such as an associative array to determine which electronic component corresponds to the command and then send the command over a network to the target electronic component to be controlled and the target component for execution. The command may be associated with the corresponding virtual button 111 via a hidden link between the virtual button 111 and the look-up table, which may be stored in a memory or other storage of the set-top box 120. The set-top box may control one or more electronic components by communicating such information directly to the components. Such information may be transmitted from the set-top box to the components wirelessly, for example, by an infrared or radio frequency signal.” Wherein, it is interpreted that in response to receipt of remote control information (i.e. a user command) by the set-top box, it is determined from the remote control information (i.e. command) and the remote control data file (i.e. control information stored in the memory of set top box) a desired remote control signal (i.e. a command to a target 
But Kennedy is not generally concerned with a control module coupled to the network interface and to the remote control transmitter
However, Bennett discloses:

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bennett’s communication principles into the automation system taught by Kennedy would result in a set-top box capable of identifying itself via a model number so that a remote control device can determine correct configuration files to retrieve from a server to interact with the set top box [Bennett, Para. 33] 
But the combination is not generally concerned with graphical components that are downloadable by a computing device only when needed for a user-requested function
	However, Sakao discloses: 
	graphical components that are downloadable by a computing device only when needed for a user-requested function [[Sakao, FIG. 6, FIG. 12A, Col. 20; lines 64-67 & Col. 21; lines 1-10] “The user touches the remote-controller key K7 to select the operation screen. By this selection, for example, the remote-controller build-up data Drc is read from the EEPROM204 and wirelessly transferred from the base station 101 to the display unit 102 at step G3.” Wherein, it is interpreted that graphical components 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Sakao’s graphical component download principles into the home automation principles taught by the combination of Kennedy and Bennett would result in a home automation system that can easily acquire remote control build up data for newly added remote controllable equipment; thus it is possible to remotely control even a newly added remote controllable device based on the latest remote operation data and easily realize inter-instrument synergy remote control [Sakao, Col. 22; lines 6-20]
But the combination is not generally concerned with a user initiating the home controller mode while viewing media content on a display of the computing device 
However, Malone discloses: 
wherein the user can initiate the home controller mode while viewing media content on a display of the computing device; [[Malone, FIG. 1B, FIGS. 3-4, Para. 33 & Para. 36-37] “The media device 110 illustrated in FIGS. 1A-B generally provides an interface, such as a full-screen multi-level user interface, on the display 120 for users (or viewers) to interact with the media device 110 to control device 110 and/or any devices connected with it. Users may interact with media device 110 through any sorts of input devices such as remote control 160. Users may select (or access) an item of interest by navigating (or gesturing) to the direction indicated by the spatial location of the item. For example, if the user intends to select the item displayed above the video window, he or she may gesture "up" using the buttons on the remote control 160 (e.g., 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s principles of presenting streaming media content on a graphical display while enabling a user to initiate a home controller mode via an input device into the automation taught by the combination of Kennedy, Bennett and Sakao would result in a system that would allow a user to continue watching a video such as TV while navigating through a user interface that would allow remote devices to be controlled from a single interface [Malone, Background & Para. 35] 
The combination of Kennedy, Bennett, Sakao and Malone does not explicitly disclose request configuration data based on user interaction with a user interface to request a configuration file. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Haubrich’s requesting configuration data based on user interaction with a user interface into the above combination of Kennedy, Bennett, Sakao and Malone. The modification would be obvious because one of the ordinary skill in the art would want to provide an efficient method to program the universal control by downloading the configuration data based on user’s input of model/make of the device to be controlled (Haubrich, see [0015], [0020] and [0077]).

As per claim 22, the rejection of claim 21 is incorporated, Kennedy further discloses the user input received by the set-top box (Kennedy, see [0030]-[0031] and [0040]-[0041]). Haubrich further discloses the user input specifies a make and model of the remotely controllable device (Haubrich, [0077]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Haubrich’s requesting configuration data based on user interaction with a user interface into the above combination of Kennedy, Bennett, Sakao and Malone. The modification would be obvious because one of the ordinary skill in the art would want to provide an efficient method to program the universal control by downloading the configuration data .


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Sakao in view of Haubrich in view of further in view of Malone:

In regards to claim 3, the combination of Kennedy, Sakao and Haubrich disclose the limitations of claim 1 as outlined above: 
While the combination further discloses: 
allowing remote operation of the remotely controllable device [[Kennedy, FIGS. 1-2, Para. 33 & Para. 40] “The control device 130 may allow a user to select an option from the virtual device 110, thus, controlling one or multiple components. The virtual buttons 111 may be selected by maneuvering a cursor over the desired virtual button 111 via the control device 130. In response to the user selecting a specific virtual button 111, the set-top box 120 may process the command and determine the target electronic component, to which the command corresponds.” Wherein, it is interpreted that the user may input (i.e. via the control device 130) commands to operate remote devices (140, 141, 142) using the user interface (110/111) for confirmation of commands.] 
But the combination is not generally concerned with a computing device, displaying placeshifted media content provided by the set-top box as a streaming transmission over the network nor in response to user input received at the computing device while displaying the placeshifted media content, during the home controller mode 
However, Malone discloses: 
at the computing device, displaying placeshifted media content provided by the set-top box as a streaming transmission over the network; and [[Malone, FIG. 1 & Para. 19-21] “Placeshifting device 130 is able to receive a media stream from one or more sources (e.g., receiver 175, DVR 180, DVD player 170 and/or the like), to convert the received media stream to a format that is compatible with the network, and to transmit the "place shifted" media stream over network to a remote player such as a player associated with a mobile phone, portable computer, remotely-located television, and/or the like. The media device 110 may receive media content from the place-shifting device 130. Media device 110 is able display the received media content on the display 120.” Wherein, it is interpreted that the computing device is the remote control (160), device (110) and display (120) [See FIG. 1B]. Wherein, it is interpreted that place-shifted media content provided from the set-top box (130) is displayed (120) as a streaming transmission.]
in response to user input received at the computing device while displaying the placeshifted media content, during the home controller mode of the computing device allowing operation via the graphical user interface presented on the display of the computing device [[Malone, FIG. 1B, FIGS. 3-4, Para. 33 & Para. 36-37] “The media device 110 illustrated in FIGS. 1A-B generally provides an interface, such as a full-screen multi-level user interface, on the display 120 for users (or viewers) to interact with the media device 110 to control device 110 and/or any devices connected with it. 
wherein the user of the computing device can manipulate the graphical components of the graphical user interface to select or identify media programs for streaming to the computing device [[Malone, FIG. 5 & Para. 47-48] “The vertical list as shown also displays items above and below the current item by their titles. In this embodiment the user can navigate to the items displayed above the current item by providing an "up" indication, and to items below by providing a "down" indication on the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s principles of presenting streaming media content on a graphical display while enabling a user to initiate a home controller mode via an input device into the automation taught by the combination of Kennedy, Sakao and Haubrich would result in a system that would allow a user to continue watching a video such as TV while navigating through a user interface that would allow remote devices to be controlled from a single interface [Malone, Background & Para. 35] 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Sakao in view of Haubrich further in view of Anderson et al. US PG Publication 20120303824 (hereinafter Anderson):


The combination further discloses:
a remote control signal [[Kennedy, FIG. 1 & Para. 6] “The set-top box may be configured to transmit a command in response to selection of an option from the virtual device and may be further configured to control at least one component by transmitting a first signal. Wherein, it is interpreted that the set-top box (120) is configured to transmit a command signal to a remotely controllable device.” Wherein, it is interpreted that the set-top box (120) utilitzes a transmitter to send the remote control signal (i.e. a command to a target electronic component) to the remote control device (i.e. component)] 
But the combination is not generally concerned with a signal being selected from a group consisting of Zigbee signals, Z-Wave signals, Insteon Signals, and X10 signals
However, Anderson discloses: 
wherein the…signal is selected from the group consisting of Zigbee signals, Z-Wave signals, Insteon Signals, and X10 signals [[Anderson, Para. 43] “A physical communication method [includes] infrared, Z-Wave, ZigBee, serial, IP, X-10, INSTEON, RF”]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Anderson’s signal principles into the automation taught by the combination of Kennedy, Sakao and Haubrich would result in a system that uses a variety of communication protocols such that a particular format [Anderson, Para. 43] 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Sakao in view of Malone in view of Haubrich further in view of Anderson et al. US PG Publication 20120303824 (hereinafter Anderson):

In regards to claim 14, the combination of Kennedy, Sakao, Malone and Haubrich disclose the limitations of claim 9 as outlined above: 
The combination further discloses:
a remote control signal [[Kennedy, FIG. 1 & Para. 6] “The set-top box may be configured to transmit a command in response to selection of an option from the virtual device and may be further configured to control at least one component by transmitting a first signal. Wherein, it is interpreted that the set-top box (120) is configured to transmit a command signal to a remotely controllable device.” Wherein, it is interpreted that the set-top box (120) utilitzes a transmitter to send the remote control signal (i.e. a command to a target electronic component) to the remote control device (i.e. component)] 
But the combination is not generally concerned with a signal being selected from a group consisting of Zigbee signals, Z-Wave signals, Insteon Signals, and X10 signals
However, Anderson discloses: 
wherein the…signal is selected from the group consisting of Zigbee signals, Z-Wave signals, Insteon Signals, and X10 signals [[Anderson, Para. 43] “A physical 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Anderson’s signal principles into the automation taught by the combination of Kennedy, Sakao, Malone and Haubrich would result in a system that uses a variety of communication protocols such that a particular format may be acknowledged/recognized by the corresponding electronic component; thereby resulting in greater use and flexibility of the system [Anderson, Para. 43] 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Sakao in view of Haubrich further in view of Furlong et al. US PG Publication 20070258718 (hereinafter Furlong):

In regards to claim 8, the combination of Kennedy, Sakao and Haubrich disclose the limitations of claim 1 as outlined above: 
But the combination is not generally concerned with the remote control data file comprises a list of infrared commands
However, Furlong discloses: 
wherein the remote control data file comprises a list of infrared commands [[Furlong, FIG. 5 & Para. 68] “An IP message (e.g., one or more IP packets containing commands, functions, etc.) is received from the remote control unit 10 through an IP receiver 310 of the IP remote control extender system 410. A respective IR message for controlling the function is determined from the IP message. The step of determining 603 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Furlong’s list of infrared command principles into the automation taught by the combination of Kennedy and Sakao would result in a system that converts IP signals into
various IR commands such that a variety of different remotely controllable devices with varying communication protocols may be controlled [Furlong, Background and Summary]

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Sakao in view of Malone in view of Haubrich further in view of Furlong:

In regards to claim 16, the combination of Kennedy, Sakao, Malone and Haubrich disclose the limitations of claim 9 as outlined above: 
But the combination is not generally concerned with the remote control data file comprises a list of infrared commands
However, Furlong discloses: 
wherein the remote control data file comprises a list of infrared commands [[Furlong, FIG. 5 & Para. 68] “An IP message (e.g., one or more IP packets containing 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Furlong’s list of infrared command principles into the automation taught by the combination of Kennedy, Sakao, Malone and Haubrich would result in a system that converts IP signals into various IR commands such that a variety of different remotely controllable devices with varying communication protocols may be controlled [Furlong, Background and Summary]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117